This is an appeal by an insurance carrier from a decision and an award of the Workmen’s Compensation Board in favor of claimant. The claimant was a paper hanger and on March 22, 1948, while working at the home of his employer, he fell over a dog lying on the floor as a result of which he sustained injuries. The only question in the ease is whether claimant was an employee or independent contractor. The board found that he was an employee and the proof amply sustains that finding. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board against the appellant. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.